enDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive. Applicant’s arguments relate to the Streeter and Hill references in regard to the amendments. As the amendments are not being taught by Streeter or Hill but instead by Cheng, the arguments do not apply to the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18, 21-27, 29-31, and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streeter (US Patent Application Publication 20160184155) in view of Hill (US Patent 6671911) further in view of Cheng (US Patent 20160128490).
Regarding claim 16, Streeter teaches a mattress system for a patient support apparatus, comprising: a mattress having a support surface (Paragraph 135 “the dynamic support apparatus 10 may be... a person support structure such as a... bed), wherein the mattress defines a cavity (Figure 1; the foam portion 14 which would be the mattress in the bed has cavities at 16 for the bladders 16 to fit in, as shown) therein; a first bladder (Figure 1; 16, right) disposed within the cavity; a second bladder (Figure 1; 16, left) disposed within the cavity proximate the first bladder, wherein each of the first bladder and the second bladder are operable between an expanded state, a compressed state, and a neutral state (Paragraph 294 “After the predetermined period of time has elapsed, the controller may, in step 604, bring the first actuator to a second pressure and bring the second actuator to a third pressure. The third pressure may be the same as or differ from the first pressure. In some embodiments, the second pressure may be a pressure lower than the first pressure and the third pressure may be a pressure higher than the first pressure.” (the expanded state would be the third pressure, the neutral state would be the first pressure, and the compressed state would be the second pressure)) and wherein each of the first bladder and the second bladder includes: an outer membrane defining a chamber (Figure 1; 16, as shown); a pump (Figure 29; 500 and 518) in fluid communication with each of the first bladder and the second bladder, wherein the pump defines a first port (Figure 29; 1122 left (see also Figure 32, 1142)) and a second port (Figure 29; 1122 right (see also Figure 32, 1142)); and a manifold (Figure 34; 520) in fluid communication with the first bladder, the second bladder, and the pump, wherein the pump is configured to evacuate fluid from the first bladder when the manifold is in a first operating state and configured to evacuate fluid from the second bladder when the manifold is in a second operating state to influence a shape of the support surface of the mattress (Paragraph 238 — 239 discuss using the ports (1142 Figure 32) of the pump (interpreted as 500 and 518) to deliver fluid and vent fluid to and from different actuators 16 which would then influence the shape of the actuator). Streeter does not teach a core disposed within the chamber, wherein the core defines the shape of the first and second bladders when in the neutral state, and wherein the outer membrane is at least partially spaced from a surface of the core when the first and second bladders are in the expanded position, respectively. Hill teaches a core disposed within the chamber (Figure 3; 76), wherein the core defines the shape of the first and second bladders when in the neutral state (Figure 3; the left cell (where 70 points) is in the neutral state where the outer membrane and core define the shape of the bladders). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the bladders of Streeter to include compressible cores in order to increase user comfort. Cheng teaches wherein the outer membrane is at least partially spaced from a surface of the core when the first and second bladders are in the expanded position, respectively (Figure 2 teaches an expanded state where the outer membrane 100 is expanded and spaced from the cores 30/20).  It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the expanded state of Streeter to involve expanding to space the outer membrane from the core as in Cheng in order to allow for a highly pressurized state where the firmness was beyond that of the foam core. 
Regarding claim 17, Streeter teaches the pump is configured to direct fluid into the second bladder when the manifold is in the first operating state, and wherein the pump is configured to direct fluid into the first bladder when in the second operating state (Paragraph 238 — 239 discuss using the ports (1142 Figure 32) of the pump (interpreted as 500 and 518) to deliver fluid and vent fluid to and from different actuators 16 which would then influence the shape of the actuator). 
Regarding claim 18, Streeter teaches the manifold defines a first fluid path between the first bladder and the first port (Figure 34; 520 top goes between 518 and 16 top, and the valves shown in at least Figure 32 change the operating state as to which bladder is inflated/deflated)) when in the first operating state and a second fluid path between the second bladder and the second port when in the first operating state (Figure 34; 520 bottom goes between 518 and 16 bottom, and the valves shown in at least Figure 32 change the operating state as to which bladder is inflated/deflated)), and wherein the first fluid path is parallel to the second fluid path (Figure 34; 520 as shown). 
Regarding claim 21, Streeter teaches an upper surface of each of the first bladder and the second bladder are co-planar when the first bladder and the second bladder are each in the neutral state (Paragraph 293-294 describes bringing the first and second actuators to a same first pressure, which would result in a coplanar configuration). 
Regarding claim 22, Streeter teaches the chambers are configured to receive fluid, which consequently moves the outer membranes, to adjust the first bladder and the second bladder, respectively, to the expanded state (Paragraph 294). Hill teaches the membranes including a core (Figure 3, 76). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bladders of Streeter to include compressible cores in order to increase user comfort. Cheng teaches the membrane moves to be spaced from the core in the expanded state (Figure 2, as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the expanded state of Streeter to involve expanding to space the outer membrane from the core as in Cheng in order to allow for a highly pressurized state where the firmness was beyond that of the foam core. 
Regarding claim 23, Streeter teaches a first height difference is defined when the first bladder in the compressed state and the second bladder in the expanded state and a second height different is defined when the first bladder is in the compressed state and the second bladder is in the neutral state, the first height difference being greater than the second height difference (Paragraphs 293-294 describe putting the first bladder to a second lower pressure while the second bladder is brought to a third pressure which can be the same as the first pressure (first pressure being neutral pressure) which would result in one bladder at a compressed pressure and one pressure at the neutral pressure, which would necessarily mean the height of the compressed pressure bladder would be lower because there would be less fluid to hold it up).
Regarding claim 24, Streeter teaches the pump is configured to adjust the first bladder to the compressed state and the second bladder to the expanded sate simultaneously (Paragraphs 238-239 note that fluid may be delivered/removed from multiple actuators at the same time through valves 1142). 
Regarding claim 25, Streeter teaches the manifold includes a connector configured to adjust the manifold between the first operating state and the second operating state (Figure 33; 1142, the actual valve at each port is the connector which switches the operating states). 
Regarding claim 26, Streeter teaches a retaining member disposed around an outer membrane of each of the first bladder and the second bladder (Paragraph 206 describes retaining members to breakably retain the manifold ends 520 to the bladders 16, these retaining members would be around an outer membrane of the bladders).
Regarding claim 27, Streeter does not teach each of the first bladder and the second bladder includes a core configured to compress as the first bladder and the second bladder are adjusted to the compressed state and configured to expand as the first bladder and the second bladder are configured to adjust to at least one of the neutral state and the expanded state. Hill teaches each of the first bladder and the second bladder includes a core configured to compress as the first bladder and the second bladder are adjusted to the compressed state and configured to expand as the first bladder and the second bladder are configured to adjust to at least one of the neutral state and the expanded state (Figure 3 shows the core 76 compressed on the right and expanded on the left, see also abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bladders of Streeter to include compressible cores in order to increase user comfort.
 Regarding claim 29, Streeter teaches a controller communicatively coupled to the pump and the manifold, wherein the controller is configured to control the pump and the manifold to continually adjust the first fluid path and the second fluid path and, consequently, continually adjust the first bladder and the second bladder between the compressed state and the expanded state, wherein the first bladder is in the compressed state when the second bladder is in the expanded state and the first bladder is in the expanded state when the second bladder is in the compressed state (Paragraph 294 describes a controller which can bring a first bladder to a compressed state (second pressure) and another bladder to an expanded state (third pressure)). 
 Regarding claim 30, Streeter teaches the first port is configured as an outlet directing fluid into at least one of the first bladder and the second bladder and the second port is configured as an inlet directing fluid toward the pump (Figure 29, 1122 and Figure 32, 1142, any of the ports can be an inlet or outlet as the fluid can be directed toward or away from the pump depending on operation, see Paragraph 245).
Regarding claim 31, Hill teaches the cores are configured to compress when the first bladder and the second bladder bladders are in the compressed state (Figure 3; 76 on the right)/ Hill does not teach wherein the cores are a same size when the first bladder and the second bladder are in the neutral state as when the first bladder and the second bladder are in the expanded state. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bladders of Streeter to include compressible cores in order to increase user comfort.  Cheng teaches the cores are a same size when the first bladder and the second bladder are in the neutral state as when the first bladder and the second bladder are in the expanded state (Figure 2; the core 30/20 does not expand further than its natural state as the membrane expands past it, as shown, so when applied to the core of Hill, the outer member may continue expanding but the core would not expand past the neutral state height as shown on the right in Figure 3). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the expanded state of Streeter to involve expanding to space the outer membrane from the core as in Cheng in order to allow for a highly pressurized state where the firmness was beyond that of the foam core. 
Regarding claim 33, Streeter teaches the first bladder is disposed adjacent to the second bladder, and wherein the first bladder is in the compressed state and the second bladder is in the neutral state when the manifold is in the first operating state (Paragraph 294 “After the predetermined period of time has elapsed, the controller may, in step 604, bring the first actuator to a second pressure and bring the second actuator to a third pressure. The third pressure may be the same as or differ from the first pressure. In some embodiments, the second pressure may be a pressure lower than the first pressure and the third pressure may be a pressure higher than the first pressure.” (the expanded state would be the third pressure, the neutral state would be the first pressure, and the compressed state would be the second pressure, thus the first bladder could be brought to a second pressure, higher or lower than the first, and the third pressure may be the same as the first pressure thus the same as the neutral state)).
Regarding claim 34, Streeter teaches the first bladder is disposed adjacent to the second bladder, and wherein the first bladder is in the compressed state and the second bladder is in the expanded state when the manifold is in the first operating state (Paragraph 294 “After the predetermined period of time has elapsed, the controller may, in step 604, bring the first actuator to a second pressure and bring the second actuator to a third pressure. The third pressure may be the same as or differ from the first pressure. In some embodiments, the second pressure may be a pressure lower than the first pressure and the third pressure may be a pressure higher than the first pressure.” (the expanded state would be the third pressure, the neutral state would be the first pressure, and the compressed state would be the second pressure, thus the first bladder could be brought to a second pressure, higher or lower than the first, and the third pressure may be the higher or lower than the first pressure thus the same as the expanded state)).
Regarding claim 35, Streeter teaches the first bladder is in the expanded state and the second bladder is in the compressed state when the manifold is in the second operating state, and wherein the manifold is configured alternate between the first operating state and the second operating state (Paragraph 294, the bladders can be brought between three different pressures, thus the first bladder could be brought to a higher pressure (expanded state), while the first is brought to a lower pressure (compressed state) or any other combination between the three pressures. The system is capable of being controlled by the user to carry out whatever pressure or pressure cycle (Paragraph 298 describes a cycling of pressure to prevent pressure sores or increase occupant comfort) and thus the bladders can be programmed to be at alternate pressures if desired by the user).
Regarding claim 36, Hill teaches the first bladder and the second bladder are in the neutral state when the mattress is in a non-powered condition (Figure 3, the left bladder, and the bladders shown in Figure 1 which are in the neutral position are shown as being in the non-power position). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the bladders of Streeter to assume the neutral position when not powered in order to allow the device to continue to be used in the neutral position and provide comfort to the user even without power. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streeter (US Patent Application Publication 20160184155) in view of Hill (US Patent 6671911) further in view of Cheng (US Patent 20160128490) in view of Lipman (US Patent 8615831). 
 Regarding claim 19, Streeter teaches the manifold defines a first fluid path between the first bladder and the second port (Figure 34; 520 top goes between 518 and 16 top, and the valves shown in at least Figure 32 change the operating state as to which bladder is inflated/deflated)) when in the second operating state and a second fluid path between the second bladder and the first port when in the second operating state (Figure 34; 520 bottom goes between 518 and 16 bottom, and the valves shown in at least Figure 32 change the operating state as to which bladder is inflated/deflated))(Examiner notes that because this claim is not dependent on claim 18 and there is nothing to further distinguish the ports and bladders, the first port and bladder 16 (say the bottom 16 and bottom port that 520 goes to in Figure 34) can be designated the second bladder and first port which are connected when the system is in a deflation state, and another bladder and port can be designated the first bladder and second port (say the top actuator 16 and port to top 520 in Figure 34) which are also connected during the deflation state). Streeter does not teach wherein the first fluid path and the second fluid path are in a crossing configuration. Lipman teaches the first fluid path and the second fluid path are in a crossing configuration (Figure 5a shows a manifold configuration where the manifold on a first bladder (22) crosses over the manifold for a second bladder (20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Streeter to be configured as in Lipman to allow for efficient use of space of the manifold piping to different bladders.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streeter (US Patent Application Publication 20160184155) in view of Hill (US Patent 6671911) further in view of Cheng (US Patent 20160128490) in view of Taylor (US Patent 8533879). 
 Regarding claim 28, Streeter does not teach the manifold is configured to disrupt fluid communication between the pump and the first bladder to adjust the first bladder to the neutral state. Taylor teaches the manifold is configured to disrupt fluid communication between the pump and the first bladder to adjust the first bladder to the neutral state (Column 15; lines 15-36 describe the venting operation as involving the pump being shut off post inflation (thus communication is interrupted between pump and bladder) and then the vent valve 77 in Figure 1 being opened to deflate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air pathway system of Streeter to include a vent valve and control the pump to stop during deflation as in Taylor in order to provide an easy and efficient venting method for the cells.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streeter (US Patent Application Publication 20160184155) in view of Hill (US Patent 6671911) further in view of Cheng (US Patent 20160128490) further in view of Jacot (US Patent Application Publication 20200323355).
Regarding claim 32, Streeter does not teach each of the first bladder and the second bladder are elongated and extend from a first side of the mattress to a second opposing side of the mattress. Jacot teaches each of the first bladder and the second bladder are elongated and extend from a first side of the mattress to a second opposing side of the mattress (Figure 24, P1 and P2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bladders of Streeter to be elongated as in Jacot in order to allow for adjustable support of more of the user’s body. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673